Mario Pittoni, J.
Motion for a physical examination of plaintiff, Barbara Ligeri, to be conducted by a physician designated by the court granted. The defendant, however, shall furnish a copy of the examining physician’s report to the attorney for the plaintiffs (Pink v. Valentine, 10 A D 2d 583 [2d Dept.]).
Motion for a discovery and inspection of X rays taken by the plaintiff’s physician is also granted as X rays are presumably admissible in evidence (Yudenfreund v. Mortimer, 9 A D *1252d 935 [2d Dept.]; Moskowitz v. Seaman, 10 A D 2d 635 [2d Dept.]).
Belief under request 4, staying all proceedings until compliance by the plaintiff, Barbara Ligeri, is also granted. Submit order.